Citation Nr: 1029786	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1983 to June 1985, 
from October 1988 to December 1988, and from October 1989 to 
March 1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied service 
connection for disabilities of the low back, neck, and right 
elbow.

The Board notes that additional evidence was received after the 
last statement of the case.  However, this evidence relates to a 
claim for an increased rating which is not on appeal, and does 
not provide relevant information with respect to the claims for 
service connection being decided on appeal.  As such, remand for 
consideration of such evidence is not required.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on her part.


FINDINGS OF FACT

1.  A neck disability was not shown in service or for many years 
thereafter, and there is no competent evidence linking a current 
neck disability to service.

2.  A right elbow disability was not shown in service or for many 
years thereafter, and there is no competent evidence linking a 
current right elbow disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a neck 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing service connection for a right 
elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate her claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  A March 2006 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in June 2006.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, and VA 
examination reports.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by responding to notices and submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and she has 
done so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Neck Disability

The Veteran essentially contends that a chronic neck disability 
started during service, particularly with the October 1983 motor 
vehicle accident.  During service, when the Veteran was seen in 
March 1983 and May 1983, she described her back pain as affecting 
the lower back, and treating clinicians noted evidence of 
discomfort in the thoracolumbar area.  Immediately following the 
October 1983 motor vehicle accident, and in the treatment over 
the next several months, the Veteran reported pain in the lumbar 
and thoracic spine areas.  The treatment records do not contain 
any notation of cervical spine or neck pain.  The report of a May 
1985 medical examination for separation from service reflects the 
Veteran's report of a history of recurrent back pain, without 
specification as to the affected areas of the back.  No back 
disorder was noted on examination.

There were no complaints or findings of neck problems when the 
Veteran was examined in October 1988 for entry into her second 
period of active service.  In outpatient treatment in December 
1989, during the Veteran's third period of active service, she 
reported back pain.  She did not report back trauma.  The 
treating clinician noted tenderness to palpation over the 
bilateral trapezius muscles and the bilateral lumbar paraspinal 
muscles.  The clinician found that the neck was supple.  The 
clinician's impression was back strain.  There were no neck 
complaints or findings on a service examination in January 1990.

The claims file contains records of post-service private medical 
treatment.  From 2002 to 2004, the Veteran saw A. A. K., M.D., 
for evaluation and treatment of pain in the hands and arms, with 
a history of diagnosis of inflammatory arthritis.  In October 
2004, Dr. K. noted significant tender points in the Veteran's 
upper back.  Dr. K. described that symptoms as myofascial pain.

In her August 2004 claim, the Veteran stated that in a rear end 
motor vehicle accident in service she injured her back and neck.  
She reported that she presently received treatment for intense 
pain in her lower back and neck.

On VA examination in August 2005, the examiner reported having 
reviewed the Veteran's claims file.  The Veteran reported neck 
pain radiating to her shoulders.  She indicated that she had pain 
with motion of the neck.  Cervical spine x-rays were negative.  
The examiner provided a diagnosis of cervical strain with 
residuals.  The examiner stated:

I can find no documentation of neck pain or neck 
treatment in the service.  In the absence of 
documentation it is not possible to state that 
the present problem is related to the motor 
vehicle accident without resort to unfounded 
speculation.

In VA outpatient treatment in March 2006, palpation of the 
cervical spine revealed no specific foci of tenderness.  
Palpation of the muscles of the neck and shoulders revealed mild 
tightness but no tenderness.  The range of motion of the cervical 
spine and shoulders appeared normal.

The Veteran reports she suffered from neck pain since her 
accident in service; however, the contemporaneous records are 
more convincing than the history recounted many years later.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack 
of contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence).  In 
this regard, her service treatment records reflect multiple 
visits for complaints of mid or low back pain, with no report of 
neck pain.  The Board finds it unlikely that she would fail to 
mentioned neck pain during these visits had such neck pain 
existed.  Moreover, there is no record of treatment of neck pain 
during the years following service, and private treatment records 
dating from 2002 to 2004 did not reveal any complaints of neck 
pain.  The first mention of neck problems after service was on 
her claim for compensation in 2004.  Further, the Board notes 
that she distinguished between her back claim and her neck claim 
on her application, suggesting that she does not use the term 
back and neck synonymously.  This is consistent with her service 
treatment records which note her complaints of back pain, but 
only her mid or lower back were treated at such times.  Thus, the 
Veteran's contentions of neck problems being present since 
service are inconsistent with the other assembled evidence and 
are not credible.  Id.

To the extent the Veteran contends that her current neck problems 
are related to the motor vehicle accident in service, it is now 
well established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the relationship between a motor 
vehicle accident and cervical spine disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis). 

In this case, there is no competent medical opinion linking her 
current neck problems with service.  Indeed, the VA physician who 
examined the Veteran in 2005 noted that there was no evidence of 
neck complaints in service and that in the absence of such, he 
was unable to link the current neck condition to service without 
resorting to speculation.  An award of VA benefits may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In summary, service treatment records are negative for complaints 
or findings of a neck disability, the first complaints of neck 
disability were made many years after discharge from service, and 
there is no competent evidence linking the current disorder with 
service.  Thus, the preponderance of the evidence is against 
service connection for the Veteran's current neck disability, and 
the claim is denied.


Right Elbow Disability

The Veteran sustained injury of her right wrist during service in 
1990.  In her 2004 claim, she sought service connection for 
disabilities of the right wrist and elbow.  In the September 2005 
rating decision, the RO granted service connection for residuals 
of right wrist fracture, but denied service connection for right 
elbow disability, including lateral epicondylitis with residuals.

Service treatment records show that in January 1990 the Veteran 
was in physical training and she sustained an injury.  She 
indicated that her right hand was slapped backward, and that she 
had pain in her right wrist and hand.  Initial and follow-up 
treatment continued over several weeks.  Some right hand x-rays 
appeared to show no fracture, while others showed evidence of a 
possible navicular fracture.  The Veteran reported ongoing pain 
in the right hand, fingers, and wrist.  The treatment records do 
not contain reports of pain or other symptoms in the right elbow.

In June 2002, the Veteran saw the private physician Dr. K. for 
pain, swelling, and stiffness in the hands and arms, bilaterally.  
The Veteran related a past diagnosis of inflammatory arthritis.  
Dr. K. noted joint tenderness in the hands and wrists and diffuse 
tenderness in the arms.  Dr. K. stated that the most likely 
etiology was inflammatory arthritis with rheumatoid arthritis.  
Subsequently, testing for rheumatoid factor was negative.  Dr. K. 
considered that the Veteran might have fibromyalgia.  Beginning 
in January 2003, the Veteran reported significant right elbow 
pain after repetitive movement.  Dr. K.'s impression was lateral 
epicondylitis, which was treated with a local injection.

In May 2003, the Veteran saw private orthopedist J. B., M.D.  The 
Veteran reported a two month history of right elbow pain.  She 
stated that the pain began about two months previously, beginning 
after she simply pulled on her pillow at night and felt a pop 
with pain in the lateral side of her elbow.  Subsequent bruising 
was noted.  She reported pain in the lateral epicondylar region 
since that time.  Dr. B. noted swelling and tenderness, and 
provided an impression of lateral epicondylitis secondary to 
probable muscle tear.

In her August 2004 claim, the Veteran reported that injury in 
physical training occurred during a relay.  She stated that her 
right arm was hit, which caused the arm to bend backwards, and 
that she fell on the arm.  She indicated that the wrist and elbow 
were injured, and that she received treatment during service.  
She indicated that she had ongoing pain in the elbow and wrist, 
despite current treatment.

On VA examination in August 2005, the examiner reported having 
reviewed the claims file.  The right wrist injury in service in 
1990 was noted.  The Veteran reported ongoing vague pain in the 
right elbow.  She indicated that right elbow pain began in 
service in 1990, after the cast was removed following her right 
wrist injury.  On examination, the Veteran reported pain with 
palpation and movement of the right elbow.  Right elbow x-rays 
were negative.  The examiner noted that the claims file did not 
contain documentation of right elbow problems earlier than 2003.  
The examiner noted that he could not link the current elbow 
problem to the injury in service without unfounded speculation.

In VA outpatient treatment in March 2006, the Veteran reported 
increased right wrist and elbow pain.  She related having 
intermittent pain in those areas since an injury during service.  
The treating physician noted exquisite tenderness to palpation of 
the right elbow, wrist, and finger joints.

The Veteran contends that a current right elbow disorder began 
with the 1990 right wrist injury.  At the time of the injury, 
however, the Veteran did not report any pain or other symptoms in 
the elbow.  The Board finds it unlikely that she would fail to 
mention elbow pain during treatment for her wrist had such elbow 
pain existed.  Moreover, there is no evidence of complaints 
concerning the elbow for more than 10 years after service, and 
the onset of complaints were linked to specific events-
repetitive motion and pulling on a pillow.  While she was seen in 
2002 complaining of right wrist, hand and arm complaints, she did 
not specifically mention her elbow until January 2003, when she 
began to notice pain following repetitive injury.  In May 2003, 
it was noted her elbow problem began after pulling on a pillow at 
night and suffering an injury believed to be a muscle tear.  
Thus, the Veteran's contentions of right elbow problems being 
present since service are inconsistent with the other assembled 
evidence and are not credible.  See Buchanan, , 451 F.3d at1336-
37 (2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a veteran's 
lay evidence).  

To the extent the Veteran contends that her current elbow 
problems are related to the motor vehicle accident in service, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to opine on 
matters requiring medical expertise, such as the relationship 
between a motor vehicle accident and cervical spine disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis). 

In this case, there is no competent medical opinion linking her 
current right elbow problems, first noted years after service, 
with service.  Indeed, the VA physician who examined the Veteran 
in 2005 noted that there was no evidence of elbow complaints in 
service and that in the absence of such, he was unable to link 
the current right elbow condition to service without resorting to 
speculation.  As noted above, an award of VA benefits may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In summary, service treatment records are negative for complaints 
or findings of a right elbow disability, the first complaints of 
right elbow disability were made many years after discharge from 
service, and there is no competent evidence linking the current 
disorder with service.  Thus, the preponderance of the evidence 
is against service connection for the Veteran's current right 
elbow disability, and the claim is denied.


ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for right wrist disability is 
denied.



REMAND

The Veteran also claims service connection for a low back 
condition.  The Veteran contends that her current low back 
problems began during service or were aggravated during service.  
Medical records reflect a history of a motor vehicle accident 
before service and another motor vehicle accident during service. 

The Veteran entered her first period of active service in March 
1983.  In December 1982, prior to entry, she underwent service 
medical screening and examination.  On a medical prescreening 
form, she reported that she had been hospitalized in February 
1978 for three hours following a motor vehicle accident.  She 
indicated that she had been released, and had no complications.  
In a medical history report, she checked "don't know" as to 
whether she had history of recurrent back pain.  On the report of 
the medical examination, the examiner checked "normal" as to 
the condition of the Veteran's spine.

During service, the Veteran was seen in March 1983 with a two day 
history of low back pain after carrying a heavy laundry bag.  The 
treating clinician listed an impression of acute 
musculoligamentous strain of the back, and placed the Veteran on 
a four day limited duty profile.  In May 1983, the Veteran was 
again seen for low back pain.  She reported having had a motor 
vehicle accident in 1978, and presently having recurrent low back 
pain.  In physical therapy, the Veteran reported having had mid 
and low back pain since a 1978 motor vehicle accident, and 
experiencing increased back pain since entering service and 
having increased exercise.

Service treatment records indicate that in October 1983 the 
Veteran was involved in a motor vehicle accident in which she was 
struck from behind.  She reported low back pain.  The treating 
clinician noted lumbosacral pain and tenderness.  The clinician's 
impression was low back contusion.  On follow-up a few days 
later, the Veteran indicated that lower lumbar area pain was 
radiating and was aggravated by standing and sitting.  The 
clinician found that the Veteran had a full range of motion of 
the low back but had increased pain with flexion.  The 
clinician's impression was lumbosacral strain.  Several weeks 
later, the Veteran reported that her low back pain was not 
getting any better or worse.  The Veteran had physical therapy 
sessions in December 1983 and January and February 1984.  An 
exacerbation of low back pain in late January 1984 led to 
placement of the Veteran on a profile to avoid heavy lifting.

In a May 1985 medical history, the Veteran reported a history of 
recurrent back pain.  On an examination in May 1985, she 
indicated that she had recurrent mild back pain since 1977 that 
was due to a motor vehicle accident, and was aggravated again in 
October 1983.  It was noted that the back pain was adequately 
treated with physical therapy.  The examiner checked normal for 
the condition of the Veteran's spine.

The Veteran had a service medical examination in October 1988, at 
entry to her October to December 1988 period of active duty.  No 
back problems were noted at that time.  The Veteran's third 
period of active duty began in October 1989.  In outpatient 
treatment in December 1989, the Veteran reported back pain.  
The treating clinician noted tenderness to palpation over the 
bilateral trapezius muscles and the bilateral lumbar paraspinal 
muscles.  The clinician's impression was back strain.  Reports of 
medical history and examination in January 1990 did not reflect 
any complaints or problems involving the back.  Private treatment 
records from 2002 to 2004 did not mention complaints of low back 
pain. 

On VA medical examination in August 2005, the examining physician 
related having reviewed the Veteran's claims file.  The examiner 
noted the history of back pain before and during service and 
motor vehicle accidents before and during service.  Lumbosacral 
spine x-rays showed mild osteophytic spurring at the L5 vertebra, 
and spina bifida at L1.  The examiner stated:

She certainly had an aggravation of her . . . 
back problems in 1983 when she was in the motor 
vehicle accident, however, I cannot really say 
that this is more than might be expected.  She 
already had acute symptoms; there is no real 
documentation of continuing problems following 
the motor vehicle accident in the C-file.  In my 
opinion the back problems were not significantly 
aggravated chronically by her motor vehicle 
accident.

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury 
or disease will be considered to have been aggravated by service 
where there is an increase in disability during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  

Upon review of the record, the Board finds that an additional 
medical opinion is needed. 

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this issue is REMANDED for the following:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated her for her low back condition 
since her discharge from service.  After 
securing the necessary release, the RO/AMC 
should request any records identified which 
are not duplicates of records already 
contained in the claims file.

2.  Schedule the Veteran for a VA spine 
examination by an orthopedic specialist to 
determine the current nature of any low 
back disability and to obtain an obtain an 
opinion as to whether such disorder is 
possibly related to service.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide answers to the following 
questions.  A rationale for all opinions 
expressed should be provided

a.  Did the Veteran have a disability 
of the low back, to include spina 
bifida occulta, which clearly existed 
prior to service?  Is spina bifida 
occulta the only low back disorder 
that existed prior to service?

b.  If the Veteran had disability of 
the low back which clearly existed 
prior to service, did the preexisting 
disorder undergo a permanent worsening 
of the disorder beyond normal 
progression (aggravation) as a result 
of service? 

c.  If aggravation beyond normal 
progression is shown as a result of 
service, is the Veteran's current low 
back disability is related to the 
complaints noted in service?

d.  Is there any current low back 
disorder that arose during service or 
is related to an event/injury in 
service that is unrelated to 
preexisting low back disorder(s)?

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


